[Cite as State v. Capers, 2011-Ohio-2443.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                         C.A. No.       10CA009801

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
LAMAR M. CAPERS                                       COURT OF COMMON PLEAS
                                                      COUNTY OF LORAIN, OHIO
        Appellant                                     CASE No.   09CR079681

                                 DECISION AND JOURNAL ENTRY

Dated: May 23, 2011



        DICKINSON, Judge.

                                             INTRODUCTION

        {¶1}     During an altercation with his girlfriend, Tiara Miller, Lamar Capers discharged a

gun into the floor of Ms. Miller’s neighbor’s apartment. Following a bench trial, Mr. Capers was

convicted of having a weapon while under disability with a firearm specification, possession of

cocaine, and aggravated menacing. He was sentenced to a total of seven years in prison. Mr.

Capers has appealed. His convictions are partially affirmed and partially reversed because: (1)

the trial court did not deny him his right to self-representation and he invited the court’s

indulgence of his requests to be involved in his own defense; (2) the trial court did not commit

plain error by failing to inquire into the attorney-client relationship; (3) Mr. Capers has not

demonstrated that his lawyer’s performance was deficient or that there is a reasonable probability

that, but for his lawyer’s performance, the result of his trial would have been different; (4) Mr.

Capers’ convictions were based on sufficient evidence and were not against the manifest weight
                                                 2


of the evidence; (5) the trial court did not commit plain error by permitting an eye-witness to

testify about Mr. Capers’ violent history with Ms. Miller; (6) and the trial court’s post-release

control error requires reversal of only the part of the judgment imposing post-release control.

                                        BACKGROUND

       {¶2}    In the early morning hours of December 15, 2009, Jillian Brewer Roark awoke to

find her neighbor, Ms. Miller, inside Ms. Roark’s apartment. According to Ms. Roark, Ms.

Miller was upset and crying because she was fighting with her boyfriend, Mr. Capers. Mr.

Capers was outside in the parking lot yelling that he would shoot Ms. Miller’s car if she did not

allow him to enter the locked apartment building. After he calmed down, Ms. Roark opened the

back door for him and ran back to lock her apartment door before he could enter the building.

Soon, Mr. Capers was knocking on her door and trying to coax Ms. Miller to open it.

       {¶3}    According to Eric Ortiz, who was sleeping in Ms. Roark’s apartment when Ms.

Miller arrived, Mr. Capers did enter Ms. Roark’s apartment and convince Ms. Miller to go across

the hall to Ms. Miller’s apartment to discuss their differences. About five minutes later, Ms.

Miller ran back to Ms. Roark’s apartment screaming and locked the door again. Soon, however,

Mr. Capers successfully convinced Ms. Miller to open Ms. Roark’s door so that they could talk.

As soon as the door opened, Mr. Capers put something to Ms. Miller’s temple, held it there for a

few seconds, and then began to lower it. Mr. Ortiz and Ms. Roark testified that, by the shape of

the item and the way Mr. Capers held it, it appeared to be a gun hidden inside a Crown Royal

bag made of purple cloth. As Mr. Capers began to lower the gun, it went off, shooting a hole in

Ms. Roark’s living room floor. According to both Ms. Roark and Mr. Ortiz, everyone, including

Mr. Capers, seemed shocked to hear the gun go off. Ms. Miller and Mr. Capers both testified
                                               3


that Mr. Capers did not have a gun, they never saw a gun, and they did not hear anyone shoot a

gun.

        {¶4}    Ms. Roark said that Mr. Capers continued to try to talk to Ms. Miller, but Ms.

Miller refused to speak to him until he got rid of the gun. Ms. Roark saw Mr. Capers go into the

hallway with the gun and then enter Ms. Miller’s apartment without it. Ms. Miller went into the

hallway and came back with the gun a few seconds later. Ms. Miller gave the gun, still in the

Crown Royal bag, to Ms. Roark and asked her to hide it. Then Ms. Miller returned to her

apartment with Mr. Capers. Ms. Roark hid the bag in the pocket of a coat that was hanging in

her closet and called the police. When police arrived, they found and arrested Mr. Capers in Ms.

Miller’s apartment.

        {¶5}    The State charged Mr. Capers with discharging a firearm at or into a habitation

with a repeat violent offender specification, having a weapon while under disability due to a

prior conviction for a felony offense of violence with a firearm specification, having a weapon

while under disability due to a prior drug conviction with a firearm specification, possession of

drugs, aggravated menacing, and domestic violence. Mr. Capers waived his right to a jury and

tried the case to the court.

        {¶6}    At trial, Mr. Capers expressed some displeasure with his lawyer’s performance.

After the State had presented its two eye-witnesses, Mr. Capers asked the Court to recall them

because his lawyer had refused to ask some questions that Mr. Capers wanted his lawyer to ask.

Mr. Capers made it clear that he would like for his lawyer to continue representing him, but that

he wanted more control over his defense. The trial court told him it would consider recalling the

witnesses to allow Mr. Capers an opportunity to ask additional questions. Later, during the

direct examination of a police officer, Mr. Capers objected and posed a question. The trial court
                                                4


told him to wait until his lawyer had had an opportunity to cross-examine the witness. After the

lawyers finished their examinations of the witness, the trial court allowed Mr. Capers to ask the

witness whether the bullet hole could have been in Ms. Roark’s living room floor before this

incident. After the State rested, the trial court allowed Mr. Capers to make a list of questions he

would have liked to have asked the State’s witnesses. The court then recalled the two eye-

witnesses as the court’s own and asked a series of questions from Mr. Capers’ list. Finally, at the

close of all evidence, Mr. Capers moved the court to allow him to present his own closing

argument. His lawyer agreed and the trial court granted the motion. When it came time to give

the closing argument, however, Mr. Capers and his lawyer asked to share the allotted time and

the trial court agreed.

        {¶7}    The trial court found Mr. Capers not guilty of discharging a firearm at or into a

habitation and not guilty of domestic violence.        It dismissed the repeat violent offender

specification and found him guilty of all other counts and specifications. The court then merged

the two counts of having a weapon while under disability and the multiple firearm specifications

so that Mr. Capers was convicted of one count of having a weapon while under disability with a

single firearm specification. He has assigned six errors for review.

                                  POST-RELEASE CONTROL

        {¶8}    Mr. Capers’ first assignment of error is that the trial court’s judgment must be

vacated and this matter remanded for re-sentencing due to a post-release control notification

error. He has argued that, although the trial court correctly included mandatory post-release

control in his sentencing entry, it failed to notify him of post-release control during his

sentencing hearing. The transcript of the sentencing hearing does not include any reference to

post-release control.
                                                 5


       {¶9}    On March 17, 2010, the trial court sentenced Mr. Capers on one count of having a

weapon under disability, with a firearm specification, a third-degree felony; possession of drugs,

a fourth-degree felony; and aggravated menacing, a first-degree misdemeanor. The trial court

included in the sentencing entry a mandatory, three-year term of post-release control.

       {¶10} Under Section 2967.28(B)(3) of the Ohio Revised Code, if the trial court imposes

a prison term for a third-degree felony that is not a sex offense, but which involved a threat of

physical harm, it must impose a mandatory, three-year term of post-release control. The trial

court is also required to notify the offender at the sentencing hearing that he will be supervised

under Section 2967.28 after he leaves prison.        R.C. 2929.19(B)(3)(c).     In 2004, the Ohio

Supreme Court held that, “[if] a trial court fails to notify an offender about postrelease control at

the sentencing hearing but incorporates that notice into its journal entry imposing sentence, it

fails to comply with the mandatory provisions of R.C. 2929.19(B)(3)(c) . . . and, therefore, the

sentence must be vacated and the matter remanded to the trial court for resentencing.” State v.

Jordan, 104 Ohio St. 3d 21, 2004-Ohio-6085, at paragraph two of the syllabus. Following the

adoption of Section 2929.19.1 of the Ohio Revised Code, however, the Supreme Court held that,

“[f]or criminal sentences imposed on and after July 11, 2006, in which a trial court failed to

properly impose postrelease control, trial courts shall apply the procedures set forth in R.C.

2929.191.” State v. Singleton, 124 Ohio St. 3d 173, 2009-Ohio-6434, at ¶1. The remedial

statute “applies to offenders who have not yet been released from prison and who . . . did not

receive notice at the sentencing hearing that they would be subject to postrelease control[.]” Id.

at ¶23 (citing R.C. 2929.19.1(A) and (B)).

       {¶11} As Mr. Capers was sentenced after the effective date of Section 2929.19.1, his

sentence, although defective due to a notification error, is not a nullity. See State v. Singleton,
                                                6


124 Ohio St. 3d 173, 2009-Ohio-6434, at ¶26; see also State v. Fischer, 128 Ohio St. 3d 92,

2010-Ohio-6238, at ¶26. Mr. Capers’ first assignment of error is sustained, but the remedy

requested is denied. The cause will be remanded for the limited purpose of allowing the trial

court to follow the procedures set forth in Section 2929.19.1 of the Ohio Revised Code.

                                      HYBRID DEFENSE

       {¶12} Mr. Capers’ second assignment of error is that the trial court committed plain

error by permitting him to act as co-counsel with his court-appointed lawyer. Although the State

has agreed with Mr. Capers that the trial court erred in this regard, it has not appealed the trial

court’s judgment. As Mr. Capers has pointed out, criminal defendants have no constitutional

right to hybrid representation. State v. Martin, 103 Ohio St. 3d 385, 2004-Ohio-5471, at ¶31.

“Although appellant has the right either to appear pro se or to have counsel, he has no

corresponding right to act as co-counsel on his own behalf.” Id. (quoting State v. Thompson, 33

Ohio St. 3d 1, 6-7 (1987)). The Ohio Supreme Court has held that “[n]either the United States

Constitution, the Ohio Constitution nor case law mandates . . . hybrid representation.” Id.

(quoting Thompson, 33 Ohio St. 3d at 6). It has mentioned the many troubling issues that can

arise from hybrid representation, including the difficulty of determining, until after the trial

“whether the defendant had enjoyed representation by counsel, self-representation or hybrid

representation, for ‘[t]he question is one of degree.’” Id. at ¶34 (quoting Parren v. State, 309

Md. 260, 269 (1987)). In this case, this Court need not determine “on what side of the murky

line” Mr. Capers’ representation fell. Id. at ¶35 (quoting Parren, 309 Md. at 269).

       {¶13} The doctrine of invited error prohibits any party from taking advantage of “an

error that he himself invited or induced.” State v. Rohrbaugh, 126 Ohio St. 3d 421, 2010-Ohio-

3286, at ¶10 (quoting State ex rel. Kline v. Carroll, 96 Ohio St. 3d 404, 2002-Ohio-4849, at ¶27).
                                                  7


“[A] litigant cannot be permitted, either intentionally or unintentionally, to induce or mislead a

court into the commission of an error and then procure a reversal of the judgment for an error for

which he was actively responsible.” State v. Allen, 2d Dist. No. 23738, 2010-Ohio-3336, at ¶52

(quoting Lester v. Leuck, 142 Ohio St. 91, 93 (1943)). In this case, Mr. Capers repeatedly

requested that witnesses be asked certain questions and, in the end, requested an opportunity to

make his own closing argument. The trial court largely indulged Mr. Capers’ requests, and

neither the prosecutor nor Mr. Capers’ own lawyer objected. The transcript reveals that the trial

court went out of its way to ensure that Mr. Capers did not leave the courtroom feeling that an

important question had not been asked and Mr. Capers seemed pleased with the court’s efforts in

that regard. Assuming that the trial court’s indulgence of Mr. Capers’ requests was erroneous,

Mr. Capers cannot take advantage of an error that he himself invited.

       {¶14} Furthermore, Mr. Capers has correctly argued that the applicable standard of

review is plain error because he did not object in the trial court and preserve this issue for appeal.

Crim. R. 52(B) (“Plain errors or defects affecting substantial rights may be noticed although they

were not brought to the attention of the court.”). Although an appellate court may notice defects

affecting substantial rights that were not brought to the attention of the trial court, such notice is

“to be taken with the utmost caution, under exceptional circumstances and only to prevent a

manifest miscarriage of justice.” State v. Long, 53 Ohio St. 2d 91, paragraph three of the

syllabus (1978). In order to prevail on a claim of plain error, the defendant must show that, “but

for the error, the outcome of the trial clearly would have been otherwise.” State v. Murphy, 91

Ohio St. 3d 516, 532 (2001) (quoting State v. Campbell, 69 Ohio St. 3d 38, 41 (1994)).

       {¶15} Mr. Capers has not made such a showing in this case. He has not explained how

he believes the outcome of his trial “clearly would have been otherwise” had the trial court
                                                8


denied his requests to be more active in his own defense. He has not argued that a particular

question he posed or something he said in his own closing argument prejudiced his case. Indeed,

because his case was tried to the bench, there was little cause for concern in that regard. See

State v. Olah, 146 Ohio App. 3d 586, 593 (2001) (“A trial judge in a bench trial is presumed to

know the law and to consider only the relevant, material, and competent evidence in arriving at a

decision.”). The alleged error did not affect a substantial right. This is not the exceptional

circumstance in which this Court should take notice of plain error in order to prevent a manifest

miscarriage of justice.

       {¶16} Mr. Capers has also argued that the trial court effectively denied him his

constitutional right to self-representation, but he never asserted that right. A defendant must

assert his right to self-representation in an unequivocal and timely manner, or it is forfeited.

State v. Cassano, 96 Ohio St. 3d 94, 2002-Ohio-3751, at ¶38. Additionally, a defendant will not

be granted the right to represent himself absent a valid waiver of his right to counsel. State v.

Martin, 103 Ohio St. 3d 385, 2004-Ohio-5471, at ¶38-39 (citing Crim. R. 44C)).         There is no

evidence in the record that Mr. Capers ever waived his right to counsel. When Mr. Capers

expressed his displeasure with his lawyer’s failure to ask the State’s witnesses some questions

that he had asked him to pose, he told the court unequivocally that he “would appreciate if [his

lawyer] finishes the trial[.]” Mr. Capers never asked the court to discharge his lawyer nor did he

ever demand to represent himself at trial. Therefore, the trial court did not deny him his right to

self-representation. Mr. Capers’ second assignment of error is overruled.

                          FAILURE TO REPLACE TRIAL COUNSEL

       {¶17} Mr. Capers’ sixth assignment of error is that the trial court committed plain error

by failing to inquire into the attorney-client relationship and replace the court-appointed lawyer
                                                9


when Mr. Capers first complained about him during the State’s case-in-chief. In support of this

assignment of error, Mr. Capers has cited the Sixth District case of State v. Williams, 123 Ohio

App. 3d 233 (1997), and the Fourth District case of State v. King, 104 Ohio App. 3d 434 (1995).

       {¶18} In Williams, the Sixth District Court of Appeals held that, “where defense counsel

places the trial court on notice that continued representation places counsel in an ethical

dilemma, and counsel raises issues of his client’s constitutional rights, the court must conduct a

careful and in-depth review into all the facts and circumstances.” State v. Williams, 123 Ohio

App. 3d 233, 236 (1997). In King, the trial court had failed to consider the defendant’s pro se

motion to dismiss trial counsel that he had filed the first day of trial. The Fourth District held

that, “[if], during trial an indigent defendant questions the effectiveness and adequacy of

assigned counsel, it is the duty of the trial court to inquire into the complaint and make the

inquiry part of the record.” State v. King, 104 Ohio App. 3d 434, 437 (1995).

       {¶19} This Court has held that “[a]n indigent defendant has a right to competent

counsel, not a right to counsel of his own choosing.” State v. Harrison, 9th Dist. No. 20080,

2001 WL 39600 at *1 (Jan. 17, 2001) (quoting State v. Blankenship, 102 Ohio App. 3d 534, 558

(1995)). There is no constitutional right to a “meaningful attorney-client relationship.” Id.

(quoting Morris v. Slappy, 461 U.S. 1, 13-14 (1983)). “Rather, an indigent defendant is entitled

to the appointment of substitute counsel only upon a showing of good cause, such as conflict of

interest, a complete breakdown in communication, or an irreconcilable conflict which leads to an

apparently unjust result.” Id. (quoting Blankenship, 102 Ohio App. 3d at 558).

       {¶20} This case is not similar to State v. King, 104 Ohio App. 3d 434 (1995), because

Mr. Capers never asked to fire and replace his court-appointed lawyer. It is not similar to State

v. Williams, 123 Ohio App. 3d 233 (1997), because Mr. Capers’ lawyer did not express concern
                                                 10


for his client’s constitutional rights nor raise the specter of an ethical dilemma. Neither Mr.

Capers nor his lawyer alleged a conflict of interest, a complete breakdown in communication, or

an irreconcilable conflict that led to an unjust result. The only real conflict between Mr. Capers

and his lawyer appears to have been due to the fact that the lawyer refused to ask various

questions that Mr. Capers insisted must be asked of certain witnesses. That conflict appears to

have been completely diffused by the trial court’s decision to recall the witnesses and ask them at

least some of the questions Mr. Capers had requested. For the most part, Mr. Capers intended to

rely on his lawyer’s expertise and asked that he continue to represent him for the course of the

trial. Under these circumstances, there was no need for the trial court to inquire further into the

nature of the attorney-client relationship in order to determine whether there was good cause to

dismiss and replace Mr. Capers’ court-appointed lawyer. Mr. Capers’ sixth assignment of error

is overruled.

                          INEFFECTIVE ASSISTANCE OF COUNSEL

       {¶21} Mr. Capers’ fourth assignment of error is that he was denied effective assistance

of counsel because his lawyer failed to hire an expert, ask certain questions, and respect his

client. “To obtain a reversal of a conviction on the basis of ineffective assistance of counsel, the

defendant must prove (1) that counsel’s performance fell below an objective standard of

reasonableness, and (2) that counsel’s deficient performance prejudiced the defendant resulting

in an unreliable or fundamentally unfair outcome of the proceeding.” State v. Madrigal, 87 Ohio

St. 3d 378, 388-89 (2000) (citing Strickland v. Washington, 466 U.S. 668, 687-88 (1984)). In

order to demonstrate that the deficient performance caused him prejudice, a defendant “must

show that there is a reasonable probability that, but for counsel’s unprofessional errors, the result

of the proceeding would have been different. A reasonable probability is a probability sufficient
                                                11


to undermine confidence in the outcome.” State v. Bradley, 42 Ohio St. 3d 136, 142 (1989)

(quoting Strickland, 466 U.S. at 694).

       {¶22} First, Mr. Capers has argued that his lawyer should have hired an expert to test the

substance identified as cocaine base and the gunshot residue kit used on Mr. Capers. “A decision

by trial counsel not to call an expert witness generally will not sustain a claim of ineffective

assistance of counsel.” State v. Conway, 109 Ohio St. 3d 412, 2006-Ohio-2815, at ¶118 (citing

State v. Coleman, 45 Ohio St. 3d 298, 307-08 (1989)). Nothing in the record indicates that

independent defense experts would have offered more favorable testimony, so Mr. Capers cannot

show that his lawyer’s decision caused him prejudice. To the extent that this argument is

dependent on evidence outside the record, it is more appropriately reserved for a petition for

post-conviction relief. See State v. Cole, 2 Ohio St. 3d 112, 114 (1982).

       {¶23} In any event, Mr. Capers has not shown that, but for his lawyer’s decision not to

call an independent expert to examine the gunshot residue kit, there was a reasonable probability

that the result of his trial would have been different. Even if an expert had testified that Mr.

Capers’ hands were negative for gunshot residue, the trial court could have reasonably believed

that Mr. Capers had a gun and held it to Ms. Miller’s head, although the bag in which the gun

was hidden may have protected his hands from any residue when the gun discharged. To the

extent that it addressed his lawyer’s failure to call expert witnesses, Mr. Capers’ fourth

assignment of error is overruled.

       {¶24} Second, Mr. Capers has argued that his lawyer caused him substantial prejudice

by failing to ask the State’s eye-witnesses a series of questions Mr. Capers believes would have

proven that they had motive to lie and were not credible. In this case, after the State rested its

case, the trial court asked Mr. Capers to write a list of questions that he would have liked to have
                                                12


asked the State’s witnesses.     The court then reviewed Mr. Capers’ list, recalled two eye-

witnesses, and asked them each a series of questions that Mr. Capers had proposed. Mr. Capers

has not argued that the judge failed to ask any of the questions he proposed nor has he suggested

anything his lawyer should have asked on cross-examination. Thus, his argument that his own

lawyer should have cross-examined the witnesses following the court’s questions is not

convincing. Mr. Capers has not shown that his lawyer’s performance was deficient nor that he

was prejudiced as a result. To the extent that it addressed his lawyer’s refusal to ask certain

questions of witnesses, Mr. Capers’ fourth assignment of error is overruled.

       {¶25} Third, Mr. Capers has argued that his lawyer did not respect him, causing him

prejudice. According to Mr. Capers, the disrespect is obvious because his lawyer called him

stupid. There is no evidence in the record that Mr. Capers’ lawyer called his client any names or

was otherwise disrespectful toward him. Even assuming that Mr. Capers’ lawyer said something

disrespectful to him in court, since this case was tried to the bench, the trial court presumably

ignored any inappropriate comments by counsel. State v. Wiles, 59 Ohio St. 3d 71, 86 (1991).

Mr. Capers has not made “an affirmative showing to the contrary” in order to overcome the

presumption. Id. (citing State v. Post, 32 Ohio St. 3d 380, 384 (1987)). Therefore, to the extent

it addressed the allegation of disrespect, Mr. Capers’ fourth assignment of error is overruled.

                          SUFFICIENCY AND MANIFEST WEIGHT

       {¶26} The first part of Mr. Capers’ third assignment of error is that the verdicts were

based on insufficient evidence. Although he has asserted that all of his convictions were based

on insufficient evidence, most of his arguments relate to the manifest weight of the evidence.

Mr. Capers’ only true sufficiency argument is that the State failed to produce sufficient evidence

that he was guilty of having a weapon while under disability as charged in count three of the
                                                 13


indictment. He based his argument on the fact that his probation officer, who testified at trial,

had no personal knowledge of Mr. Capers’ drug convictions, which were reflected in journal

entries that were admitted into evidence.

       {¶27} Whether a conviction is supported by sufficient evidence is a question of law that

this Court reviews de novo. State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997); State v. West,

9th Dist. No. 04CA008554, 2005-Ohio-990, at ¶33. We must determine whether, viewing the

evidence in a light most favorable to the prosecution, it could have convinced the average finder

of fact of Mr. Capers’ guilt beyond a reasonable doubt. State v. Jenks, 61 Ohio St. 3d 259,

paragraph two of the syllabus (1991).

       {¶28} Mr. Capers was found guilty of violating Section 2923.13(A)(3) of the Ohio

Revised Code. Under that subsection, “no person shall knowingly acquire, have, carry, or use

any firearm or dangerous ordnance, if . . . [t]he person . . . has been convicted of any offense

involving the illegal possession, use, sale, administration, distribution, or trafficking in any drug

of abuse[.]”

       {¶29} The State offered the testimony of Mr. Capers’ parole officer, Jerry Grammes.

Mr. Grammes testified that he began working with Mr. Capers in June 2006 when Mr. Capers

was released from prison following a conviction for complicity to felonious assault. According

to the record, the State introduced (through Mr. Grammes) certified copies of judgment entries

from 2002 and 2009, reflecting convictions in Lorain County case numbers 01CR058629,

08CR075957, and 09CR078798. According to the testimony, the judgment entries reflected that

Mr. Capers had been previously convicted of possession of cocaine and several counts of

possession of marijuana. Mr. Capers has argued that this evidence was insufficient to prove that

he had been convicted of an offense involving the possession of a drug of abuse because Mr.
                                                14


Grammes did not know whether any of the convictions had been overturned on appeal. See R.C.

2945.75(B)(1). Mr. Capers has not cited any authority for the proposition that a witness who

testifies in support of a certified copy of a judgment entry must have personal knowledge of the

conviction described in the entry. According to the Ohio Revised Code, the State need only

provide the entry plus “evidence sufficient to identify the defendant named in the entry as the

offender in the case at bar[.]” Id. Mr. Grammes identified Mr. Capers by sight, mentioned his

date of birth, and testified that each of the judgment entries referred to a case against him.

Therefore, the State produced sufficient evidence of Mr. Capers’ prior drug convictions. To the

extent that it addressed the sufficiency of the evidence, Mr. Capers’ third assignment of error is

overruled.

       {¶30} The second part of Mr. Capers’ third assignment of error is that the verdicts were

not supported by the manifest weight of the evidence. If a defendant argues that his convictions

are against the manifest weight of the evidence, this Court “must review the entire record, weigh

the evidence and all reasonable inferences, consider the credibility of witnesses and determine

whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered.” State v. Otten, 33 Ohio App. 3d 339, 340 (1986).

                                      Possession of Cocaine

       {¶31} The trial court convicted Mr. Capers of “knowingly . . . possess[ing] . . . a

controlled substance.” R.C. 2925.11(A). “A person acts knowingly, regardless of his purpose,

when he is aware that his conduct will probably cause a certain result or will probably be of a

certain nature.   A person has knowledge of circumstances when he is aware that such

circumstances probably exist.” R.C. 2901.22(B). Mr. Capers has argued that his conviction was
                                                15


against the manifest weight of the evidence because the police found cocaine in the pocket of a

pair of pants that Mr. Capers was not wearing when police initially arrived at Ms. Miller’s

apartment. Since he did not live there, Mr. Capers has argued that “the pants could have

belonged to another” and that he “could not have known that the drugs were in the pants when he

put them on[.]”

       {¶32} Officer Mark Mitchell testified that, when he entered Ms. Miller’s bedroom, he

found Mr. Capers lying naked on the bed. According to Officer Mitchell, Mr. Capers asked if he

could get dressed and pointed to a pair of pants and shorts. The officer testified that there were

no other men in the apartment and the pants appeared to fit Mr. Capers. Mr. Capers later took

the stand and never denied that he owned the pants he was wearing that morning. In fact, he

testified that the police “asked me where my pants and my clothes [were] . . . [t]hen they . . .

gave me my pants . . . [and] I put on my pants.” Officer Ben Miracle testified that police did not

locate the cocaine during an initial pat-down at the scene, but that he found it later when he was

doing a more thorough search at the police station. There is no conflict in the evidence. The

police officers testified that they believed the pants belonged to Mr. Capers, and Mr. Capers also

referred to the pants as his own. The trial court reasonably concluded that Mr. Capers knowingly

possessed the crack cocaine found in the pocket of his own pants.

       {¶33} Mr. Capers has also argued that his drug possession conviction is against the

manifest weight of the evidence because the forensic scientist who testified about the substance

corrected her report to show that the crack cocaine was not adulterated with levamisole as she

had originally reported. Elizabeth Doyle testified that she corrected her report after determining

that she had made a typo in her initial report. Mr. Capers has argued that Ms. Doyle’s testimony

is unreliable because of this discrepancy. The trial court believed that the substance found in Mr.
                                                 16


Capers’ pants pocket was cocaine base, as reported by Ms. Doyle. Ms. Doyle never wavered on

that point. Regardless of whether she had mistakenly included a reference to an adulterant, both

reports indicated that the substance was crack cocaine. There is no indication that the trial court

lost its way in weighing the evidence in regard to the drug possession charge. To the extent it

addressed his conviction for possession of cocaine, Mr. Capers’ third assignment of error is

overruled.

                            Having a Weapon While Under Disability

       {¶34} Mr. Capers was also convicted of having a weapon while under disability with a

firearm specification. Under Section 2923.13(A)(2) of the Ohio Revised Code, “no person shall

knowingly acquire, have, carry, or use any firearm or dangerous ordnance, if . . . [t]he person . . .

has been convicted of any felony offense of violence . . . .” He was further convicted of a

specification indicating that he “had a firearm on or about [his] person or under [his] control

while committing the offense and displayed the firearm, brandished [it], indicated that [he]

possessed [it], or used it to facilitate the offense.” R.C. 2941.14.5(A).

       {¶35} Mr. Capers has argued that he did not have a gun nor did he shoot a gun on the

morning in question. He has argued that his convictions are against the manifest weight of the

evidence because his witnesses were more credible than the State’s witnesses, the gunshot

residue test was not reliable, and the police failed to test other people or surfaces for gunshot

residue.

       {¶36} Mr. Capers has attacked the reliability of the gunshot residue test because he

believes the evidence indicates that Sergeant Mayne could have contaminated him with the

gunshot residue that was found on his hands. Sergeant David Mayne testified that, sometime

before he checked Mr. Capers’ pants for weapons before allowing him to dress, he had handled
                                                17


the Crown Royal bag and the gun he found inside it. There was testimony that gunshot residue

can be transferred from person to person or to other surfaces through direct contact. According

to Mr. Capers, it would have been more reasonable for the trial court to believe that Mr. Capers’

hands were contaminated by gunshot residue transferred by Sergeant Mayne from the gun or the

bag to the pants and finally to Mr. Capers’ hands as opposed to believing that the gun was in Mr.

Capers’ hand when it discharged.

         {¶37} Mr. Capers has also argued that the results of the test were not credible because,

according to the forensic testimony, both hands were positive for residue, but Mr. Capers

testified that police tested only his right hand. The officer who submitted the test, however,

testified that he swabbed both of Mr. Capers’ hands as required by the kit’s instructions. Having

weighed the evidence and all reasonable inferences, and considering the credibility of the

witnesses, this Court cannot say that the trial court lost its way in resolving the conflicts in the

evidence related to the gunshot residue test.

         {¶38} Mr. Capers has argued that his witnesses were more credible than the State’s

witnesses because Mr. Ortiz and Ms. Roark both suffer from mental disorders and Mr. Ortiz’s

testimony did not match his statement made to police on the day of the incident. Mr. Ortiz

testified that he was being treated for depression and that he had attempted to commit suicide.

He said that he takes a prescription medication for his depression, but that he was not taking it on

the night of the incident. He also testified that the medicine does not affect his memory. Ms.

Roark testified that she takes prescription medication and regularly sees doctors and therapists to

treat her bipolar and borderline personality disorders. She also said that she has been on the

same dosage of the same medication for four years and she does not suffer from any side effects

of it.
                                               18


        {¶39} Mr. Capers has argued that the manifest weight of the evidence supported his

version of events, including that there was no gun involved in the incident. Mr. Ortiz testified

that he was sleeping at Ms. Roark’s apartment when he awoke to the sound of Ms. Miller

screaming. He said that Mr. Capers was outside in the parking lot and Ms. Miller and he were

screaming and arguing through the window of Ms. Miller’s apartment. Later, someone let Mr.

Capers into Ms. Roark’s apartment. Mr. Capers had a purple and gray bag with something inside

that was shaped like a gun. According to Mr. Ortiz, Mr. Capers held it up to Ms. Miller’s temple

for a moment, then lowered it and discharged a bullet into the living room floor. Mr. Capers has

argued that Mr. Ortiz is not credible because he never saw a gun and his written statement to

police did not include a reference to a gun being fired or what happened to the gun after the

incident was over.

        {¶40} Mr. Ortiz testified that he never saw the gun, but that the object in the bag

appeared to be a gun because of its shape. He testified that he knew a round had been shot from

the gun when he heard the sound of a gun being discharged and saw the “powder[ ]” after it went

off. Sergeant Mayne testified that, on the morning of the incident, Mr. Ortiz told him that Mr.

Capers came into Ms. Roark’s apartment, put a gun to Ms. Miller’s head, and then shot a round

into the floor.

        {¶41} Ms. Roark gave a similar statement to police.         When police arrived at her

apartment, she gave Sergeant Mayne a Crown Royal bag with a .32 caliber revolver inside.

Sergeant Mayne testified that the bag had a hole in it with burning around the edges. He testified

that this was consistent with Ms. Roark’s report about a gun being shot from inside the bag. She

also showed police a hole in her living room carpet, which she claimed was caused by the bullet

from that gun. She told police that she had seen smoke coming from that area of the floor after
                                                19


the gun went off. Sergeant Mayne testified that he pulled back the carpet and saw that the hole

went through the carpet and the padding, but the bullet appeared to have disintegrated when it hit

the concrete floor beneath. He described a “splatter of concrete debris that lined up with the

holes” in the carpet and the padding. Although police did not test the carpeting for gunshot

residue, the trial court stated that it believed Sergeant Mayne was capable of recognizing a bullet

hole in the carpet.

       {¶42} After the State rested, Mr. Capers presented the testimony of Ms. Miller and then

testified on his own behalf. Both Ms. Miller and Mr. Capers testified that, although they had

engaged in a mild argument early that morning, it never became violent and there was no gun

involved. They both testified that they were in Ms. Roark’s apartment briefly, but they never

saw a gun that morning and never heard one discharge. They both said Mr. Capers does not

carry a gun, but they had heard that Mr. Ortiz did.

       {¶43} According to Sergeant Mayne, after taking a report from Ms. Roark, he went

across the hall to Ms. Miller’s apartment. Ms. Miller took some time to answer the door, then

refused to tell him whether Mr. Capers was in her apartment. Ms. Miller denied any knowledge

of why the police would have been called and demanded to see a warrant. Sergeant Mayne told

her they were there to secure her safety and entered the apartment. Sergeant Mayne testified that

he found Mr. Capers in Ms. Miller’s bed. Mr. Capers was cooperative, but denied all knowledge

of an argument, a gun, or even being in Ms. Roark’s apartment that morning. Sergeant Mayne

then questioned Ms. Miller separately, and she also denied having been in Ms. Roark’s

apartment, having argued with Mr. Capers, and knowing anything about a gun. After speaking

again with Ms. Roark and Mr. Ortiz, Sergeant Capers tried again to speak with Ms. Miller, but

she would not make any statement about the incident. According to Sergeant Mayne, when
                                                 20


police brought Mr. Capers out of the bedroom, Ms. Miller “started making comments to him that

it’s not her, she’s not signing [any] . . . domestic violence [complaint].”

       {¶44} Based on the evidence, the trial court may have reasonably concluded that Ms.

Miller and Mr. Capers were romantically involved and coordinated a fictional account of their

interaction that morning in order to protect Mr. Capers. Both of them initially told police that

they had not had any altercation nor had they been in Ms. Roark’s apartment, but later both

testified that they had a mild argument about Mr. Capers being late to babysit and admitted that

both of them had been in Ms. Roark’s apartment at some point that morning. The trial court

determined that, despite concealing it in a bag, Mr. Capers knowingly had or used a firearm and

brandished or indicated that he possessed it when he held it to Ms. Miller’s head before firing it

into the floor. In considering all the evidence and weighing the credibility of the witnesses, this

Court cannot say that the trial court lost its way and created a manifest miscarriage of justice in

resolving the conflicts in the evidence. To the extent that it addressed Mr. Capers’ convictions

for having a weapon while under disability with a firearm specification, his third assignment of

error is overruled.

                                       Aggravated Menacing

       {¶45} Mr. Capers was also convicted of aggravated menacing. He has argued that this

conviction is against the manifest weight of the evidence because Ms. Miller testified that she

never feared for her life or even felt that she was in danger. Under Section 2903.21(A) of the

Ohio Revised Code, “[n]o person shall knowingly cause another to believe that the offender will

cause serious physical harm to the person or property of the other person . . . .” Ms. Miller

testified that she was angry with Mr. Capers for arriving late, but that she “wasn’t in fear for

[her] life, or any type of danger or anything.” Both Ms. Roark and Mr. Ortiz contradicted that
                                                21


testimony. Ms. Roark described Ms. Miller as upset, aggravated, and crying when she first

arrived at Ms. Roark’s apartment. Later, they heard Mr. Capers yelling up from the parking lot,

threatening to shoot Ms. Miller’s car. After he got into the building and coaxed Ms. Miller to

open Ms. Roark’s apartment door, Ms. Miller willingly left with him, but quickly returned and

locked Ms. Roark’s door behind her. Mr. Ortiz testified that Ms. Miller was “screaming,”

“shaking,” and “really scared” when she returned to Ms. Roark’s apartment. This time, when

Mr. Capers convinced Ms. Miller to open Ms. Roark’s door, Mr. Capers stepped inside and

immediately put a gun to Ms. Miller’s head. The trial court seems to have determined that the

testimony of Mr. Ortiz and Ms. Roark was more credible than that of Ms. Miller and Mr. Capers.

The court determined that Ms. Miller feared physical harm when she fled into Ms. Roark’s

apartment and when Mr. Capers placed the gun to her temple. This Court cannot say that the

trial court lost its way in resolving the conflicts in the evidence. To the extent it addressed the

aggravated menacing conviction, Mr. Capers’ third assignment of error is overruled.

                                         OTHER ACTS

       {¶46} Mr. Capers’ fifth assignment of error is that the trial court should not have

admitted testimony about his alleged violent history with Ms. Miller. Under Rule 404(B) of the

Ohio Rules of Evidence, “[e]vidence of other crimes, wrongs, or acts is not admissible . . . to

show action in conformity therewith.” Such evidence, however, may be admissible for other

purposes “such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident.” Id.

       {¶47} Mr. Capers has argued that the trial court should have excluded two of Ms.

Roark’s statements under Evidence Rule 404(B). First, on direct examination by the State, Ms.

Roark said that “there were times when [Mr. Capers] would hit [Ms. Miller]. And she would hit
                                                 22


him, too.” Ms. Roark offered this in answer to a question about what Ms. Miller meant when she

asked Ms. Roark to “listen for her” before she went back to her own apartment with Mr. Capers.

Second, during the trial court’s questioning of Ms. Roark, she testified that “Mr. Capers was

hitting her and abusing her, and I myself just got out of an abusive relationship, and I suggested

that she [do] the same thing, too.” Ms. Roark made this statement in response to a question

about why she encouraged Ms. Miller to break up with Mr. Capers.

       {¶48} Mr. Capers did not object to the admission of either of these statements.

Therefore, he has forfeited all but plain error on appeal. State v. Dent, 9th Dist. No. 20907,

2002-Ohio-4522, at ¶6. An appellate court may take notice of plain errors “with the utmost

caution, under exceptional circumstances and only to prevent a manifest miscarriage of justice.”

State v. Long, 53 Ohio St. 2d 91, paragraph three of the syllabus (1978); see also Crim. R. 52(B).

To prevail, Mr. Capers would have to show that, “but for the error, the outcome of the trial

clearly would have been otherwise.” State v. Murphy, 91 Ohio St. 3d 516, 532 (2001) (quoting

State v. Campbell, 69 Ohio St. 3d 38, 41 (1994)).

       {¶49} The trial court did not commit plain error by permitting Ms. Roark to make these

two statements. Not only was there plenty of other evidence tending to show that Mr. Capers

had committed the crimes for which he was convicted, the trial court acquitted him of two

charges, including one for domestic violence. Furthermore, Mr. Capers tried his case to the

court. To the extent that inadmissible evidence may have been received, the trial court is

presumed to have disregarded it in making its decision. State v. Post, 32 Ohio St. 3d 380, 384

(1987) (“this court indulges ‘. . . in the usual presumption that in a bench trial in a criminal case

the court considered only the relevant, material, and competent evidence in arriving at its

judgment unless it affirmatively appears to the contrary.’”) (quoting State v. White, 15 Ohio St.
                                               23


2d 146, 151 (1968)). Mr. Capers has not affirmatively shown that the trial court relied on either

of the two statements by Ms. Roark. Mr. Capers’ fifth assignment of error is overruled.

                                        CONCLUSION

       {¶50} Mr. Capers’ second assignment of error is overruled. The trial court did not deny

Mr. Capers his right to self-representation and the court’s indulgence of his requests to be

involved in his own defense, if error, were invited by Mr. Capers and did not rise to the level of

plain error. Mr. Capers’ third assignment of error is overruled because his convictions were

based on sufficient evidence and were not against the manifest weight of the evidence. Mr.

Capers’ fourth assignment of error is overruled because he has not demonstrated that his

lawyer’s performance was deficient or that there is a reasonable probability that, but for his

lawyer’s performance, the result of his trial would have been different. Mr. Capers’ fifth

assignment of error is overruled. The trial court did not commit plain error by permitting Ms.

Roark to testify about Mr. Capers’ violent history with Ms. Miller. His sixth assignment of error

is overruled because the trial court did not commit plain error by failing to inquire into the

attorney-client relationship in order to determine whether his lawyer should have been dismissed

and replaced. Mr. Capers’ first assignment of error is sustained because the trial court failed to

notify Mr. Capers at his sentencing hearing that he would be subject to post-release control. The

judgment of the Lorain County Common Pleas Court is reversed with respect to the post-release

control it imposed. The remainder of the judgment is affirmed. The cause is remanded to the

trial court for the limited purpose of allowing it to follow the procedures set forth in Section

2929.19.1 of the Ohio Revised Code.

                                                                       Judgment affirmed in part,
                                                                                reversed in part,
                                                                            and cause remanded.
                                                24




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to both parties equally.


                                                     CLAIR E. DICKINSON
                                                     FOR THE COURT


CARR, P. J.
WHITMORE, J.
CONCUR

APPEARANCES:

ALLISON L. MANNING, Attorney at Law, for Appellant.

DENNIS WILL, Prosecuting Attorney, and BILLIE JO BELCHER, Assistant Prosecuting
Attorney, for Appellee.